—Order, Supreme Court, New York County (Richard Braun, J.), entered on or about December 12, 1997, which, in an action for personal injuries by plaintiff employee against defendant and third-party plaintiff telephone installer, denied third-party defendant employer’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
An issue of fact exists as to the employer’s supervisory responsibility for the telephone installation work, raised by deposition testimony that it was customary for the work to be inspected upon completion and that the employer had paid for the work without complaint. Also, upon the present record, including the evidence that the employer’s specifications called *247for long wires allowing for the movement of telephones between desks, neither the employer’s constructive notice of the loose wire over which plaintiff allegedly tripped, nor the possibility that one of the employer’s agents created the hazard by moving a telephone after the installer had left the premises, has been sufficiently established to warrant summary judgment. Concur — Sullivan, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.